Citation Nr: 1441490	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  13-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg condition to include the right ankle as secondary to the service-connected scar of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1988 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing before the Board on her VA Form 9 received October 29, 2013.  She specified that she desired a Travel Board hearing at a local VA office.  However, in a written statement received October 29, 2013 the Veteran elected a videoconference hearing.  The Veteran's representative affirmed the Veteran elected a videoconference hearing in a statement in lieu of VA Form 646 dated July 1, 2014.  A hearing was scheduled for August 2014.  Subsequently, the Veteran's representative submitted a July 2014 statement to VA indicating that the Veteran did not want a videoconference hearing and requested an in-person hearing instead.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in the Pittsburgh, Pennsylvania RO.  The Veteran and her representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



